
	
		I
		111th CONGRESS
		1st Session
		H. R. 3223
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2009
			Mr. Buyer (for
			 himself and Mr. Boozman) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  Department of Veterans Affairs contracting goals and preferences for small
		  business concerns owned and controlled by veterans.
	
	
		1.Improvement of Department of
			 Veterans Affairs contracting goals and preferences for small business concerns
			 owned and controlled by veterans
			(a)In
			 generalSection 8127 of title
			 38, United States Code, is amended—
				(1)in subsection (c),
			 by striking may and inserting shall;
				(2)in subsection (f),
			 by adding at the end the following new paragraph:
					
						(7)Ownership and control by a veteran or
				veterans of more than one small business concern shall not be grounds for
				disqualification of any of such concerns from inclusion in the database under
				this subsection.
						;
				and
				(3)in subsection (l),
			 by adding at the end the following new paragraph:
					
						(3)The term control of management and
				daily business operations with respect to a business concern means the
				authority to make final decisions affecting financial, operational, management
				policy, and employment issues, irrespective of the number of hours worked by
				the individual with such authority or the location of such individual with
				respect to the business
				concern.
						.
				(b)Deadline for
			 interim policy guidanceBy not later than 30 days after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall issue
			 interim policy guidance to carry out the amendments made by this Act.
			
